UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): May 1, 2013 EXCEL TRUST, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 001-34698 27-1493212 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) Excel Centre 17140 Bernardo Center Drive, Suite 300 San Diego, California 92128 (Address of Principal Executive Offices, Including Zip Code) (858)613-1800 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On May 1, 2013, Excel Trust, Inc. (the “Company”) issued a press release regarding its financial results for the periods ended March 31, 2013. Copies of the press release as well as supplemental information are available on the Company’s website at www.exceltrust.com, are attached hereto as Exhibits 99.1 and 99.2, respectively, and are incorporated by reference herein. The information contained in this Current Report, including the exhibits referenced herein, is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section. Such information shall not be incorporated by reference into any filing of the Company’s, whether made before or after the date hereof, regardless of any general incorporation language in such filing. Item 9.01 Financial Statements and Exhibits. (d) The following exhibits are filed herewith: Exhibit Number Description of Exhibit Press release issued by Excel Trust, Inc. on May 1, 2013. Excel Trust, Inc. Supplemental Operating and Financial Data for the period ended March 31, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:May 1, 2013 Excel Trust, Inc. By: /s/James Y. Nakagawa James Y. Nakagawa Chief Financial Officer
